DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/02/2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.

Claim Objections
Claim 2 is objected to because of the following informalities: The limitation “the carrier” recited in claim 2 should be changed to –the outer carrier—in order to have proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation “the marker being positioned inside the delivery catheter near the discharge opening”, however the specification does not define what “near the discharge opening” is as to what positioning would be considered as “near” the discharge opening (i.e. how close or how far is claimed).
The term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner notes that paragraph [0122] of the pre-grant publication of the instant application states that a diameter of about 15 m may actually be an average so that each individual microsphere may vary by a “predetermined tolerance” from the 15 m dimension, however the specification does not detail what the “predetermined tolerance” is).
Claim 6 recites the limitation “a diameter of about 15 m”, however the specification does not define what “about 15 m” is as to what is considered as about “15” (e.g. is 14-16 or 10-1000 considered as “about 15”?).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 2002/0161298, October 31, 2002, hereinafter “Burbank”) in view of Sirimanne et al. (US 2013/0066195, March 14, 2013, hereinafter “Sirimanne”).
Regarding claim 1, Burbank discloses as best understood in light of the 35 USC 112(b) rejection stated above, a marker delivery device (“device 14 for delivering a flowable, detectable marker” Figs. 1-4 and corresponding descriptions, see Fig. 1, re-produced below) comprising: 

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

(“a marker introduction cannula 15 has been passed through the outer cannula such that its distal end 12d is located within the biopsy cavity BC.” [0044], Figs. 1-3 and corresponding description; also see “non-tapered tubular barrel 110 having a substantially cylindrical inner wall 112” [0093], Fig. 4 and corresponding description), the delivery catheter having a discharge opening (see opening at distal end of cannula 15/ barrel 110 in Figs. 1-4 and corresponding descriptions);
 a marker having a marker element (detectable marker 10, Figs. 1, 3-5 and corresponding descriptions), the marker element containing a polymer (“each bead or pellet may contain a detectable material in its interior and the outer surface of the bead or pellet may be a skin or encapsulating material that is biodegradeable such as polyactic acid” [0096]; also see “polymer matrix” [0028]) with a plurality of microspheres (“detectable marker 10b that comprises a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095], Fig. 3b and corresponding description; also see “microspheres” [0018], claim 14) configured to enhance visibility under ultrasound imaging (“Beads or pellets filled with air, carbon dioxide, or other suitable gas may be used as markers 10b of the present invention that are detectable by either ultrasound or x-ray” [0097]; also see [0047], [0071]), the marker being positioned inside the delivery catheter near the discharge opening (see e.g. markers 10b positioned in cannula 15 in Fig. 3b and corresponding description); and 
a push rod positioned within the delivery catheter and adapted to deploy the marker from the delivery catheter into the biopsy site (“device 14 for delivering a flowable, detectable marker 10 of the present invention is attached to the proximal end 12p of the introduction cannula 12 and is being used to inject a quantity of the detectable marker 10 into the biopsy cavity BC, as shown.”, Fig. 1 and corresponding description; also see “plunger 114” [0093], Fig. 4 and corresponding description).
Burbank fails to disclose the marker element being disposed in an outer carrier.
However, Sirimanne teaches, in the same field of endeavor, a marker element (marker 150, Fig. 1F, re-produced below, and corresponding description) being disposed in an outer carrier (“outer shell 142” [0095]-[0096], Fig. 1F and corresponding description).

    PNG
    media_image2.png
    187
    392
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the marker element being disposed in an outer carrier as taught by Sirimanne in order to allow the perimeter of the biopsy cavity to be marked to avoid exposing the cavity and to make the implanted marker palpable to a clinician ([0095] of Sirimanne and [0026] of Burbank).
Regarding claim 2, Burbank modified by Sirimanne discloses the limitations of claim 1 as stated above. Although Burbank discloses bioabsorbable elements being incorporated with the marker (e.g. see [0028]), Burbank fails to disclose wherein the carrier is a bioabsorbable carrier.
However, Sirimanne further teaches, in the same field of endeavor, wherein the carrier is a bioabsorbable carrier (“an outer shell 142 consisting of a layer of bioabsorbable material” [0095]).


	Regarding claim 3, Burbank modified by Sirimanne discloses the limitations of claim 2 as stated above. Burbank fails to disclose wherein the bioabsorbable carrier defines a volume that is configured to expand upon contact with liquid inside the biopsy site.
	However, Sirimanne further teaches, in the same field of endeavor, wherein the bioabsorbable carrier defines a volume that is configured to expand upon contact with liquid inside the biopsy site (“as the device is delivered into the cavity without being presoaked. In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity. The fluid may be, but is not limited to being, delivered by the access device. Furthermore, expansion of the body of the marking device may be aided by body fluids, such as the fluid component of blood, already present in the cavity.” [0034]; also see [0033], Examiner notes that “the body of the device” cited above may be constructed to have a layer of bioabsorbable material as an outer shell, i.e. bioabsorbable carrier, as shown in [0030]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with wherein the bioabsorbable carrier defines a volume that is configured to expand upon contact with liquid 

	Regarding claim 5, Burbank modified by Sirimanne discloses the limitations of claim 1 as stated above. Burbank does not explicitly disclose wherein each microsphere of the plurality of microspheres defines a diameter of less than 100 m. Instead, Burbank discloses that each of the plurality of microspheres defines a diameter of 10-1000 m (“a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095]). However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the diameter of the plurality of microspheres disclosed by Burbank to less than 100  m, because it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), no criticality is given for the claimed range, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of  the claimed invention.

	Regarding claim 6, Burbank further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, wherein each microsphere of the plurality of microspheres defines a diameter of about 15 m (“a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095]). 

(“Air or another biologically inert gas (e.g., carbon dioxide) is then dispersed throughout the renatured collagen or gelatin matrix by a suitable means such as mixing, mechanical blending, nucleation, bubbling, etc. This results in the formation of many small gas bubbles throughout the collagenous or gelatinous matrix and provides a marker substance 10 that can be introduced into the biopsy cavity through a cannula or tube and is substantially more radio-lucent than the tissue surrounding the biopsy cavity. In this regard, this marker 10 can be imaged by x-ray or ultrasound” [0071]), Burbank fails to disclose wherein the marker element further contains a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization. Although Burbank teaches a separate embodiment of a marker element that contains a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization, but doesn’t necessarily also include echogenic microspheres (e.g. see [0047]). Examiner also notes that Burbank appears to suggest the combining the two types of markers (e.g. see “combination of any two or more of the above-summarized imaging, visual, palpation and/or emission/detection techniques” [0024]).
	Additionally, Sirimanne further teaches, in the same field of endeavor, wherein the marker element further contains a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization (“It is also within the scope of the invention that the marker and the body are both capable of being simultaneously radiopaque and echogenic” [0109], [0107]-[0108]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with wherein the further contains a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization as taught by Sirimanne in order to enhance detectability of the marker under x-ray visualization ([0107] of Sirimanne). 

	Regarding claim 8, Burbank modified by Sirimanne discloses the limitations of claim 1 as stated above. Burbank fails to disclose wherein the marker element defines a shape corresponding to a three dimensional three. However, it would have been an obvious matter of design choice to have the marker element define a shape corresponding to a three dimensional three, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

	Regarding claim 9, Burbank further discloses wherein the marker element defines a shape having smooth edges (see spherical shaped markers 10b, Fig. 3b and corresponding description).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Sirimanne as applied to claim 1 above and further in view of Plewes et al. (US 2006/0293581, December 28, 2006, hereinafter “Plewes”).
Regarding claim 4, Burbank modified by Sirimanne discloses the limitations of claim 1 as stated above but fails to disclose wherein the plurality of microspheres of the marker element include glass microspheres. Although Sirimanne does teach microspheres of the marker element 
including microparticles of Silicon dioxide (e.g. see [0172]).
(“An imaging marker comprised of glass and iron-containing aluminum microspheres in a gel matrix which shows uniformly good contrast with MR, US and X-Ray imaging.” abstract; Fig. 1 and corresponding description, [0052]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with wherein the plurality of microspheres of the marker element include glass microspheres as taught by Plewes in order to provide a marker made with readily available, biocompatible material that provides optimized contrast ([0052] of Plewes). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Sirimanne as applied to claim 1 above and further in view of Domb et al. (US 2016/0151124, June 2, 2016, hereinafter “Domb”).
Regarding claim 10, Burbank modified by Sirimanne discloses the limitations of claim 1 as stated above but fails explicitly to disclose wherein the polymer of the marker element is configured to be compatible with an injection molding or extrusion manufacturing process. 
However, Domb teaches, in the same field of endeavor, wherein the polymer of the marker element is configured to be compatible with an injection molding (“the implant is fabricated into a matrix form wherein the contrast agent is uniformly dispersed in the polymer as a carrier to form a matrix. In accordance with such embodiments, the implant may be prepared by a process of either melting, dissolution or sintering wherein the contrast agent is either added to a polymer melt or where the contrast agent melts at a temperature above the melting point of the polymer, it can be melt mixed and injection molded into the desired device shape and size.”  [0050]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with wherein the polymer of the marker element is configured to be compatible with an injection molding or extrusion manufacturing process as taught by Domb in order to allow easy manufacture of a marker element in a desired shape and size ([0050] of Domb).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793